DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed Jan. 13, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The references not considered were either not in English or did not have a date.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 10, a second focusing element spaced part from the first focusing optical element is grammatically incorrect.  Appropriate correction is required. It is believed “part” is meant to be “apart”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2013/0126573) in view Marjanovic et al. (2015/0232369) and Bhuyan et al. (2015/0299018).  Hosseini discloses a method for laser processing glass workpiece ([0008]-[0009], [0014]), comprising focusing a pulsed laser beam oriented along the beam propagation direction and directed into the glass workpiece, the laser beam generating an induced absorption within the glass workpiece, and the induced absorption ([0052]) producing a defect line along the laser beam within the workpiece and translating the glass workpiece and the laser beam relative to each other along a first contour, thereby forming a plurality of defect ([0050]) lines along the first contour within the workpiece (figures 1a, [0042]).  Hosseini further specifies a spacing between adjacent defect lines of 10 microns, which is between 5-15 microns, the pulsed laser produces pulse bursts with 8 pulses per pulse burst, which falls within .
Hosseini teaches focusing the pulsed laser beam such that the focal point lies within the material, but fails to teach a forming a laser beam focal line with an optical 
Regarding claim 8, Hosseini teaches separating the workpiece along the contour ([0008], [0096]).
Regarding claims 11-12, Hosseini teaches the workpiece comprises a stack of plural display glass composite substrates separated by an air gap ([0066], [0095]).
Regarding claim 13, Hosseini teaches the pulses have a duration of 30fs to 10ps, which overlaps with the claimed range of 1ps-100ps ([0098]).
Regarding claim 17, Hosseini teaches a glass having a thickness of 1mm ([0033], [0078]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2013/0126573) in view of Bhuyan et al. (2015/0299018), Gulati et al. (2006/0127679), and Marjanovic et al. (2015/0232369), with evidence by Corning® Eagle2000TM AMLCD Glass Substrates Material Information, issued April 2005 (as .  
Hosseini teaches focusing the pulsed laser beam such that the focal point lies within the material, but isn’t clear about forming a laser beam focal line. Bhuyan recognizes the laser processing method of Hosseini (in WO 2012/006736) and teaches an alternative method for processing the glass with high precision ([0007]). Like Hosseini, Bhuyan teaches focusing a pulsed laser beam into a laser beam focal line oriented along the beam propagation direction and directed into the glass workpiece, wherein the laser beam focal line generates an induced absorption within the glass, the induced absorption producing a defect line along the laser beam focal line within the workpiece (figure 1, [0013], [0031]). Bhuyan further teaches forming the laser beam focal line with an optical arrangement that produces a Bessel-like beam that forms a 
Hosseini further teaches the glass workpiece can be display glass ([0014]), but does not specify an alkaline earth boro-aluminosilicate glass.  Gulati also teaches laser processing a glass workpiece, wherein the workpiece is a display glass. Gulati teaches the display glass comprises Corning® Eagle2000TM glass ([0023], [0038], which is an alkaline earth boro-aluminosilicate glass, as made evidence by page 1 of Corning Eagle2000TM under glass type.  Gulati teaches Corning® Eagle2000TM glass provides adequate protection against surface damage during handling and assembly of display glass ([0054]). Accordingly, it would have been obvious to one skilled in the art at the time of the invention to have employed a similar glass for the display glass of Hossein, for its high strength.
Like Gulati, Majanovic also teaches a display glass, such as Corning Eagle glass, comprising boro-aluminosilicate glass ([0004], [0032]). Similar to Hosseini, Marjanovic teaches focusing a pulsed laser beam into a glass substrate to generate an induced absorption within the glass substrate, thus producing defect lines along the laser beam within the workpiece ([0035]-[0036]).  Marjanovic also teaches the pulsed 
Regarding claim 3, Hosseini teaches a pulse burst energy of 320 micro Joules per pulse burst ([0075]), a pulse burst comprising 8 pulses, which is close to the claimed range of 9-20 pulses.  Hosseini further teaches the nature of the defect line can be optimized by varying pulse parameters such as the number of pulses in a pulse burst ([0091]). In the case where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exist. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2013/0126573) in view of Bhuyan et al. (2015/0299018), Gulati et al. (2006/0127679), and Marjanovic et al. (2015/0232369), with evidence by Corning® Eagle2000TM as applied to claims 1 and 2 above, and further in view of Hosseini (2015/0038313).  Hosseini ‘573 doesn’t specify a power or repetition rate for the laser. However, Hosseini also teaches in another reference ‘313 a laser comprising a burst of laser pulses for forming defect lines in a glass substrate ([0012]-[0013], [0017], [0022], [0086]).   Hosseini specifies using a laser with a power of 50W, for forming defect lines in borosilicate glass, which falls within the claimed range of 10W-150W ([0098]).  Hosseini also teaches repetition rates in the range of 10KHz - 8MHz ([0130]), such as 400KHz ([0245]), which overlaps with the claimed range.  Hosseini ‘313 further teaches filamentation can be successfully formed with a scan speed in the range of 500mm/s-1000mm/s ([0245]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar power of 50W, repetition rate, and scan speed in the range of 500mm/s-1000mm/s for the laser processing method Hosseini ‘573, Bhuyan, and Gulati, as Hosseini ‘313 teaches expected success in achieving defect lines in borosilicate glasses.
Regarding claim 15, Hosseini ‘313 further teaches the spot size and pulse energy of the laser can be varied depending on the material to be processed and the desired defect line characteristics ([0102]-[0104]).  Hosseini ‘313 also teaches a critical diameter of the laser spot diameter for materials such as soda lime glass is about 8 microns. ([0100]). Accordingly, it would have been obvious to one of ordinary skill in the art to have employed a laser beam focal line having average spot diameter of 8 micron, which falls within the range of 0.1 micron and 10 micron, especially if processing soda lime glass, as it is a critical diameter for forming defect line without optical damage, as taught by Hosseini ‘313. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2013/0126573) in view Bhuyan et al. (2015/0299018) and Marjanovic et al. (2015/0232369) as applied to claim 8 above, and further in view of Dannoux et al. (2012/0047957).  Hosseini teaches cleaving the glass workpiece, but fails to provide details to the separation step.  Dannoux teaches a method for separating glass comprising directing a carbon dioxide laser beam into the workpiece along a contour to facilitate thermal stress induced separation of the workpiece along the contour ([0004], [0015], [0019]), wherein the CO2 laser power is within a range of 50W to 150W which overlaps with the claimed range of 100-400W ([0029]), and the laser has a diameter of 7.2mm, which suggests a uniform intensity beam profile ([0032]).  Dannoux teaches utilizing such a laser provides for clean edges ([0034]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar cleaving method comprising a CO2 laser with a uniform intensity profile and .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (2013/0126573) in view Bhuyan et al. (2015/0299018), Marjanovic et al. (2015/0232369), and Dannoux et al. (2012/0047957) as applied to claim 9 above, and further in view of further in view of Hosseini (2015/0038313).  Hosseini ‘573 teaches forming a plurality of defect lines along the contour within the workpiece effecting separation of the workpiece along a surface defined by the contour to form a separated surface (at least figure 1, [0050]).  Hosseini ‘573 further teaches the separated surface has a surface roughness of a grinded surface, but doesn’t specify a value ([0096]),  Hosseini does teach in ‘313 that cleaving along the contour can produce separates surfaces with a surface roughness as low as 200nm, which is less than 0.5 microns ([0122]) depending on the conditions for the laser beam used. Accordingly,  it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a cleave surface having a surface roughness of 200nm, as such clean surfaces are sometimes desired in the glass product, as suggested by Hosseini.
Response to Arguments
Applicant’s arguments, Dec. 18, 2020, with respect to the rejection(s) of claims 1 and 2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marjanovic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741